           Case 1:18-vv-00307-UNJ Document 46 Filed 11/12/19 Page 1 of 7




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-307V
                                     Filed: August 20, 2019
                                         UNPUBLISHED


    CAROLYN HEDRICK,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU); Joint
                                                             Stipulation on Damages; Tetanus
    SECRETARY OF HEALTH AND                                  Diphtheria acellular Pertussis (Tdap)
    HUMAN SERVICES,                                          Vaccine; Shoulder Injury Related to
                                                             Vaccine Administration (SIRVA)
                       Respondent.


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.
Mallori Browne Openchowski, U.S. Department of Justice, Washington, DC, for
respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

       On February 28, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Related to
Vaccine Administration ("SIRVA") as a consequence of the Tdap immunization she
received on or about February 10, 2017, and further alleges that she suffered the
residual effects of this injury for more than six months. Petition at 1, 5; Stipulation at ¶
4. “Respondent denies that petitioner suffered the onset of her alleged SIRVA within
the Table timeframe; denies that the Tdap vaccine caused petitioner's alleged SIRVA or
any other injury and further denies that her current disabilities are a sequela of a
vaccine-related injury.” Stipulation at ¶ 6.

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-00307-UNJ Document 46 Filed 11/12/19 Page 2 of 7




        Nevertheless, on August 15, 2019, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A lump sum of $90,758.39, in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
               Case 1:18-vv-00307-UNJ Document 46 Filed 11/12/19 Page 3 of 7




                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                             OFFICE OF SPECIAL MASTERS


CAROLYN HEDRICK,

                    Petitioner,                            No. 18-307V
                                                           Chief Special Master Dorsey
 V.                                                        ECF

 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                    Respondent.


                                           STIPULATION

       The pa1ties hereby stipulate to the following matters:

          1.    Petitioner, Carolyn Hedrick, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of the Tetanus-Diphtheria-acellular pertussis ("Tdap") vaccine, which vaccine is contained in the

Vaccine Injury Table (the "Table"), 42 C.F.R. § 100.3 (a).

       2. Petitioner received a Tdap vaccine on or about February 10, 2017.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that she suffered a Shoulder Injury Related to Vaccine Administration

("SIRVA") as a consequence of the Tdap immunization she received on or about February 10,

2017, and further alleges that she suffered the residual effects of this injury for more than six

months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.



                                             Page 1 of 5
            Case 1:18-vv-00307-UNJ Document 46 Filed 11/12/19 Page 4 of 7




        6. Respondent denies that petitioner suffered the onset of her alleged SIRVA within the

Table timeframe; denies that the Tdap vaccine caused petitioner's alleged SIRVA or any other

injury and further denies that her current disabilities are a sequela of a vaccine-related injury.

        7. Maintaining their above-stated positions, the patties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300a~-2 l(a)(l), the Secretary of Health and Human Services will issue the

following vaccine compensation payment:

               A lump sum of $90,758.39, in the form of a check payable to petitioner,
               representing compensation for all damages that would be available under 42 U.S.C.
               § 300aa-l 5(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42 U.S.C.

§ 300aa-21(a)(l), and an application, the parties will submit to further proceedings before the

special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and her attorney represent that they have identified to respondent all known

sources of payment for items or services for which the Program is not primarily liable under 42

U.S.C. § 300aa-15(g), including State compensation programs, insurance policies, Federal or State

health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. § 1396 et

seq.)), or entities that provide health services on a prepaid basis.




                                             Page 2 of 5
          Case 1:18-vv-00307-UNJ Document 46 Filed 11/12/19 Page 5 of 7




        11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

pursuant to paragraph 9 will be made in accordance with 42 U.S.C. § 300aa-15(i), subject to the

availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorney's fees and litigation costs, and unreimbursed medical expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict constructio-11 of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her individual

capacity, and on behalf of her heirs, executors, administrators, successors, and assigns, does

forever irrevocably and unconditionally release, acquit and discharge the United States and the

Secretary of Health and Human Services from any and all actions or causes of action (including

agreements, judgments, claims, damages, loss of services, expenses and all demands of whatever

kind or nature) that have been brought, could have been brought, or could be timely brought in the

United States Court of Federal Claims, under the National Vaccine Injury Compensation Program,

42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all known or

unknown, suspected or unsuspected personal injuries to or death of petitioner resulting from, or

alleged to have resulted from, the Tdap vaccination administered on or about February 10, 2017,

as alleged by petitioner in a petition for vaccine compensation filed on or about February 28, 2018

in the United States Court of Federal Claims as petition No. 18-307V.

       14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.




                                              Page 3 of 5
          Case 1:18-vv-00307-UNJ Document 46 Filed 11/12/19 Page 6 of 7




        15. Ifthe ·special master fails to issue a decision in complete conformity with the terms of

this Stipulation or if the United States Court of Federal Claims fails to enter judgment in

confo~ity with a decision that is in complete conformity with the terms of this Stipulation, then

the parties' settlement and this Stipulation shall be voida~le at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or do any act or thing other than is herein expressly stated and

clearly agreed to.   The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

       17. This .Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the Tdap vaccine caused petitioner's alleged SIRVA

or any other injury or any of her current disabilities.

       18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION




                                             Page 4 of 5
           Case 1:18-vv-00307-UNJ Document 46 Filed 11/12/19 Page 7 of 7




  Respectfully submitted,




C;r; ~l
  CAROLYN HEDRICK


  ATTORNEY OF RECORD FOR
  PETITIONER:


  JE~                                                        ARINE E. REEVES
  JEFFREYS. POP & ASSOCIATES                          Deputy Director
  9150 Wilshire Blvd.                                 Torts Branch
  Suite 241                                           Civil Division
  Beverly Hills, CA 90212                             U. S. Department ofJustice
  (310) 273-5462                                      P. 0. Box 146
                                                      Benjamin Franklin Station
                                                      Washington, D.C. 20044-0146



  AUTHORIZED REPRESENTATIVE OF                        ATTORNEY OF RECORD FOR
  THE SECRETARY OF HEALTH AND                         RESPONDENT:
  HUMAN SERVICES:



  TAMARA OVERBY                                       M
  Acting Director, Division of                        Trial Attorney
  Injury Compensation Programs (DICP)                 Torts Branch, Civil Division
  Healthcare Systems Bureau                           U.S. Department of Justice
  U.S. Department of Health                           P.O. Box 146
  and Human Services                                  Benjamin Franklin Station
  5600 Fishers Lane                                   Washington, D.C. 20044-0146
  Parklawn Building, Stop-08N146B                     Tel: (202) 305-0660
  Rockville, MD 20857




  Dated:   t) \,   l5' I\~ ·

                                        Page 5 of 5
